Citation Nr: 0332840	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-17 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to service connection for a claimed lower back 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Patricia J. Welch, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1986 to June 
1988.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 decision by the RO.  

In a September 2002 rating decision, the RO denied the 
veteran's claim for an increased (compensable) rating for a 
service-connected left toe disability.  

In an October 2002 Statement in Support of Claim, the veteran 
requested that a VA compensation examination associated with 
that claim, for which she failed to appear, be rescheduled.  
Apparently, the veteran failed to appear because her mailing 
address had changed and she did not receive notice of the 
examination.  

The Board notes that the increased rating issue is not in 
appellate status and thus refers matter to the RO for 
appropriate consideration.  



REMAND

A review of the service medical records shows that the 
veteran was treated for a back injury diagnosed as back pain 
in April 1988, when she fell out of her bunk.  

The record also shows that a few days later the veteran again 
sought treatment for her lower back after falling off a chair 
and re-injuring it.  The diagnosis at that time was 
mechanical low back pain.  The veteran was discharged from 
service in June 1988.  

The post-service private medical records indicate the veteran 
was diagnosed with and treated for a lumbosacral strain in 
March 1999.  

The VA medical records, dated between June 2002 and March 
2003, show that the veteran had ongoing complaints of back 
pain; however, there were no definitive diagnoses or 
treatments recorded for those complaints.  

The Board notes that the veteran has not been afforded a VA 
examination to evaluate her claimed lower back disability.  
Moreover, neither the VA medical records nor the private 
medical records contain an opinion as to the nature and 
etiology of the claimed lower back disability.  

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 
(2003).  

The Board notes that there is evidence of a back injury while 
in service, as well as evidence that the veteran has 
experienced ongoing problems with her back in recent years.  
There is, however, no medical opinion in the records on 
whether the ongoing back problems stem from the back injuries 
she sustained while in service.  

As there is a reasonable possibility that obtaining a medical 
examination would aid in substantiating the veteran's claim 
of service connection for a lower back disability, and as the 
medical evidence of record does not contain sufficient 
medical evidence to decide the service connection issue, the 
RO should arrange for the veteran to undergo a VA 
examination.  See the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A § 5103A (West Supp. 2002), codified at 38 C.F.R. 
§ 3.159 (2003) and its implementing regulations published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001).  

Lastly, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law prior to the veteran's appeal.  
The VCAA essentially enhances the VA's obligation to notify 
her about her claim (i.e., what information or evidence is 
required to grant her claim) and to assist her to obtain 
evidence for her claim.  

A review of the record on appeal shows that, in a June 2002 
letter, the RO apprised the veteran of the redefined 
obligations of VA as contained in the VCAA.  In that letter, 
the RO informed the veteran that any additional evidence or 
information that she had to submit should be sent to the RO 
by August 26, 2002.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in 38 C.F.R. § 3.159(b)(1) to respond to 
a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
veteran that, notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should arrange for the veteran 
to undergo a VA orthopedic examination, 
in order to determine the nature and 
likely etiology of the claimed lower back 
disorder.  The claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary testing should be conducted, 
and clinical findings should be set forth 
in detail in the examination report.  
Based on his/her review of the case, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that any currently demonstrated lower 
back disability is etiologically related 
to the in-service findings of low back 
pain in 1988 or otherwise related to the 
veteran's period of service from 
September 1986 to June 1988.  Complete 
rationale for all opinions expressed 
should be provided.  

3.  Thereafter, the RO should 
readjudicate the veteran's claim of 
service connection of a lower back 
disability.  If the decision remains 
adverse to the veteran, the RO should 
provide her and her representative with a 
Supplemental Statement of the Case and 
the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



